            Case 1:19-cv-11697-ADB Document 89 Filed 08/04/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                       )
LISA PIAZZA, JOSEPH BORDEN, and                        )
RICHARD YUNKER,                                        )
                                                       )
                Plaintiffs,                            )
                                                       )
                v.                                     ) Civil Action No. 1:19-cv-11697-ADB
                                                       )
SANTANDER CONSUMER USA INC. and                        )
JMAC DISTRIBUTION LLC,                                 )
                                                       )
                Defendants.                            )
                                                       )

                     ORDER GRANTING PRELIMINARY APPROVAL OF
                            CLASS ACTION SETTLEMENT

       This matter came before the Court by Plaintiffs Lisa Piazza, Joseph Borden, and Richard

Yunker’s (“Plaintiffs”) Motion for Preliminary Approval of Class Action Settlement (the

“Motion”). Having reviewed the Motion and documents submitted in support of the Motion,

including the Class Action Settlement Agreement between Plaintiffs and Defendant Santander

Consumer USA Inc. (“Santander”) dated June 25, 2021 with exhibits (the “Settlement

Agreement”), and having reviewed the record in the above-captioned matter,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

       1.       The Settlement Agreement is hereby incorporated by reference in this Order as if

fully set forth herein. Capitalized terms in this Order shall, unless otherwise defined herein, have

the meanings ascribed to them in the Settlement Agreement.

       2.       Pursuant to Fed. R. Civ. P. 23, the terms of the Settlement Agreement, attached to

the Motion as Exhibit 1, and the Settlement provided for therein, are preliminarily approved as
            Case 1:19-cv-11697-ADB Document 89 Filed 08/04/21 Page 2 of 7


(a) fair, reasonable, and adequate in light of the relevant factual, legal, practical and procedural

considerations of the Lawsuit, (b) free of collusion to the detriment of Class Members, and (c)

within the range of possible final judicial approval, subject to further consideration thereof at the

Final Approval Hearing to be scheduled as provided herein. Accordingly, the Settlement

Agreement and the Settlement are sufficient to warrant notice thereof, as set forth below, and a

full hearing on, the Settlement.

       3.       For purposes of the Settlement, the Court hereby conditionally certifies the

following class for purposes of settlement (the “Settlement Class”):

                All Accounts with respect to which Santander sent a notice identical and/or
                substantially similar to the presale notices attached as Exhibit A to the Amended
                Complaint [Dkt. 46] (a “Contested Pre-Sale Notice”) at any time during the Class
                Period and sold leased, licensed or otherwise disposed of the vehicle referred to in
                such notice pursuant to such Contested Pre-Sale Notice, and/or sent a notice
                identical and/or substantially similar to the post-sale notice attached as Exhibit B
                to the Amended Complaint, on or after July 22, 2016; excluding: (i) any Account
                that includes within the applicable RISC (as defined in Section 1 of the Settlement
                Agreement), a provision requiring the parties to submit to binding non-class
                arbitration in lieu of participation in litigation upon the election of either party,
                and (ii) any Account that is subject to a judgment or a release agreement in favor
                of Santander.

All persons within the Settlement Class shall be bound by this Order.

       4.       The Court conditionally certifies the Settlement Class because, as set forth in the

Motion, the requirements of Rule 23(a) and 23(b) have been met

       5.       For settlement purposes only, and after considering the relevant factors in Fed. R.

Civ. P. 23 and subject to further consideration at the Final Approval Hearing, Plaintiffs Lisa

Piazza and Richard Yunker are conditionally designated as the Class Representatives, and Class

Counsel is conditionally appointed as counsel for the Settlement Class. The law firm and

attorney conditionally representing the Settlement Class are:




                                                  2
            Case 1:19-cv-11697-ADB Document 89 Filed 08/04/21 Page 3 of 7


                Nicholas F. Ortiz
                Law Office of Nicholas F. Ortiz, P.C.
                50 Congress Street, Suite 540
                Boston, Massachusetts 02109

       6.       No later than fifteen (15) days after the date and entry of this Order, Santander

shall provide the Class List to Class Counsel and the Settlement Administrator, together with the

writing described in paragraph 5.3 of the Settlement Agreement.

       7.       The Settlement Notice, in the form and substance attached to the Settlement

Agreement as Exhibit B is hereby approved and accepted. Within ten (10) business days of

receiving the Class List, and pursuant to the procedures detailed in the Settlement Agreement,

under the direction of Class Counsel, the Settlement Administrator shall mail the Settlement

Notice by first class U.S. mail to all individuals listed on the Class List. Before sending the

Settlement Notice, Class Counsel shall fill-in all applicable dates and deadlines in the Class

Notice to conform with the dates and deadlines specified for such events in this Order and the

Settlement Agreement. Class Counsel, with consent of Santander Counsel, may format the Class

Notice in a reasonable manner before mailing to minimize mailing or administration costs.

       8.       If any Class Notice mailed pursuant to the Settlement Agreement is returned by

the United States Postal Service for lack of a current correct address the Settlement

Administrator shall use the Accurint (or similar) database to attempt to locate an updated address

for those individuals, and the Settlement Notice will be re-sent to any subsequently obtained

addresses. Class Counsel and the Settlement Administrator shall have no further obligation to

locate Settlement Class Members.

       9.       The Court finds that the Settlement Agreement’s plan for notice to the Settlement

Class is the best notice practicable under the circumstances and satisfies the requirements of due

process and Fed. R. Civ. P. 23. The class notice plan set forth in the Settlement Agreement is



                                                  3
          Case 1:19-cv-11697-ADB Document 89 Filed 08/04/21 Page 4 of 7


approved and accepted. This Court further finds that the Class Notice complies with Fed. R. Civ.

P. 23 and is appropriate as part of the notice plan and the Settlement, and thus it is hereby

approved and adopted. This Court further finds that no other notice other than that identified in

the Settlement Agreement is reasonably necessary.

       10.     Any Class Member who wishes to be excluded from the Settlement Class and not

be bound by the Settlement Agreement must complete and mail a request for exclusion (an “Opt-

Out”) to the Settlement Administrator at the address set forth in the Settlement Notice,

postmarked no later than thirty (30) days from the initial mailings of Class Notice. For an Opt-

Out to be valid, it must: (i) set forth the Preliminary Settlement Class Member’s full name,

current address and telephone number; (ii) contain the signatures of each person obligated on the

RISC (for certainty, if the RISC has two co-obligors, both obligors must sign the notice of

intention to be excluded; otherwise both shall be Settlement Class Members and both bound by

the terms of the release provided by any Final Approval Order); and (iii) state the intent of all

signatories not to participate in the Settlement. No Preliminary Settlement Class Member, or any

person acting on behalf of or in concert or participation with that Settlement Class Member, may

exclude any other Preliminary Settlement Class Member. No person may exercise any exclusion

rights of any other person, and in no event shall members of the Settlement Class who purport to

opt out of the Settlement as a group, aggregate, collective or class involving more than one

Account be considered a successful or valid opt-out; any such purported opt-out shall be void.

Any Preliminary Settlement Class Member who fails to timely and validly opt out of the

Settlement Class in the manner described in this Order and the Settlement Agreement shall be

bound by the terms of the Settlement and any Final Approval Order this Court may issue.

Further, any person within the Settlement Class who opts out will be deemed to have waived all

rights and benefits under the Settlement, and will not have standing to object to the Settlement.


                                                 4
         Case 1:19-cv-11697-ADB Document 89 Filed 08/04/21 Page 5 of 7


        11.     Within five (5) days of the expiration of the opt-out period set forth in the

preceding paragraph, the Settlement Administrator shall prepare a list of the persons who have

complied with the requirements for opt-out and exclusion from the Settlement and shall serve

such list and copies of such persons’ exclusion documents upon Class Counsel and Santander’s

Counsel. Class Counsel may contact such persons to confirm the persons’ intention to be

excluded from the benefits and terms of the Settlement and shall promptly inform Santander’s

counsel of the results of those communications. At least five days prior to any hearing on the

Final Approval Order, and in any event before requesting approval of the Final Approval Order,

Class Counsel shall file a list of persons properly electing to be excluded from this Settlement

with the Court and serve such filing and list upon Santander’s Counsel at the same time.

       12.     At least five days before the Final Approval Hearing, Class Counsel shall file a

proposed final order, which proposed order shall be in the form attached to the Settlement

Agreement with such changes that Santander may have approved.

       13.     A hearing (the “Final Approval Hearing”) shall be held before this Court at

12:00 p.m. on November 17, 2021, at the United States District Court for the District of

Massachusetts at 1 Courthouse Way, Boston, MA 02210, to determine: (i) whether the proposed

Settlement should be finally approved as fair, reasonable and adequate; (ii) whether the

Settlement Class should be finally certified; (iii) whether Class Members should be bound by the

Release set forth in the Settlement Agreement; (iv) whether Class Members should be subject to a

permanent injunction that, among other things, bars Class Members from filing, commencing,

prosecuting, intervening in, or participating in (as class members or otherwise) any lawsuit,

claim, demand or proceeding in any jurisdiction that is based on or related to, directly or

indirectly, matters within the scope of the Release; (v) what amounts should be awarded to the

Class Representatives for their service as such, if any; (vi) what amount of attorneys’ fees and


                                                 5
          Case 1:19-cv-11697-ADB Document 89 Filed 08/04/21 Page 6 of 7
costs to be awarded to Class Counsel, if any; (vii) whether judgment approving the Settlement

and dismissing the Litigation on the merits and with prejudice against the Class Representatives,

the Plaintiffs and the Settlement Class Members should be entered; and (viii) such other matters

that may properly come before this Court in connection with the foregoing. The Final Approval

Hearing may, from time to time and without further notice to the Settlement Class Members

(except those who filed timely and valid objections), may be postponed, continued or adjourned

by order of the Court.

       14.     Class Counsel’s application for an award of fees and expenses, with any

supporting materials that Class Counsel deems appropriate, shall be filed at least 5 days before

the Final Approval Hearing.

       15.     The Objection Deadline is October 18, 2021 [thirty days before the scheduled

date of the Final Approval Hearing]. Any objections by any Preliminary Settlement Class

Member or any other person to: (i) the certification of the Settlement Class and the proposed

Settlement, and/or (ii) the entry of the Final Approval Order, and/or (iii) any other aspect of the

Settlement, shall be heard and any papers submitted in support of such objections shall be

considered by the Court at the Final Approval Hearing if and only if, on or before the Objection

Deadline, such objector files a written objection (“Objection”) to the Settlement. To be valid,

each Objection must be timely filed (as judged by the filing deadline set forth above), and must

state: the basis for and an explanation of the objection; and the name, address, and telephone

number of the Settlement Class Member making the objection. In addition, any objection must be

personally signed by the Settlement Class Member and, if represented by counsel, by counsel.

Objections that are untimely and/or otherwise invalid shall not be considered by this Court unless

the Court orders otherwise. Any objector shall serve copies of his/her Objection all supporting

papers upon counsel for the Parties identified in the Notice so that such papers are actually

received by counsel by the Objection Deadline. Class Counsel and Santander Counsel may file


                                                 6
         Case 1:19-cv-11697-ADB Document 89 Filed 08/04/21 Page 7 of 7


any response to any Objections within twenty days after the Objection Deadline.

       16.     All other events contemplated by the Settlement Agreement to occur after this

Order and before the Final Approval Hearing, and all aspects of settlement administration during

that time, and all matters related to Court consideration of the Settlement, shall be governed by

the Settlement Agreement, to the extent not inconsistent herewith.

       17.     All proceedings in the Lawsuit, other than such as may be necessary to carry out

the terms and conditions of the Settlement Agreement or the responsibilities related or incidental

thereto, are stayed and suspended until further order of this Court.

       18.     Neither the Settlement nor the Settlement Agreement constitutes an admission,

concession, or indication by the Parties of the validity of any claims or defenses in the Lawsuit or

of any wrongdoing, liability, or violation of law by Santander.

       19.     At or after the Final Approval Hearing, the Court may approve the Settlement with

such modifications, if any, as may be agreed to by Class Counsel and Santander Counsel and

without future notice to Class Members.




       IT IS SO ORDERED, on this, the 4th day of August, 2021.



                                                  _______________________________________
                                                  HONORABLE ALLISON D. BURROUGHS
                                                  UNITED STATES DISTRICT COURT JUDGE




                                                 7
